Boslaugh, J.
The defendant appeals from a sentence of 3 years’ imprisonment after conviction upon his plea of guilty to malicious destruction of property. The assignments of error allege that the sentence was excessive.
The record shows that following the arraignment, the matter was continued for pre-sentence investigation. The pre-sentence report does not appear in the record. The record does indicate that other charges pending against the defendant were dismissed as a result of the defendant’s plea of guilty to the charge of malicious destruction of property.
The sentence imposed in this state was within the limits prescribed by the statute. § 28-572, R. R. S. 1943. There is no evidence to support the defendant’s contention that the sentence was excessive. A sentence within the limits prescribed by statute will not be disturbed in the absence of a showing of an abuse of discretion. State v. Sheldon, 179 Neb. 377, 138 N. W. 2d 428.
The judgment of the district court is affirmed.
Affirmed.